    Case 4:18-cr-00256-RSB-CLR Document 120 Filed 03/10/21 Page 1 of 1



                       UNITED STATES DISTRICT COURT

                       SOUTHERN DISTRICT OF GEORGIA

                            SAVANNAH DIVISION


UNITED STATES OF AMERICA,        )
                                 )
V.                               )
                                 ) INDICTMENT NO. 4:18-CR-256
PAUL FRANCIS DUNN III,           )
                                 )
    Defendant.                   )
                                 )
                                 )
________________________________ )

                                  ORDER

     Chester J. Gregg, counsel of record for the defendant in the

above-styled case, has moved for leave of absence.    The Court is

mindful that personal and professional obligations require the absence

of counsel on occasion.   The Court, however, cannot accommodate its

schedule to the thousands of attorneys who practice within the Southern

District of Georgia.

     Counsel may be absent at the times requested.     However, nothing

shall prevent the case from going forward; all discovery shall proceed,

status conferences, pretrial conferences, and trial shall not be

interrupted or delayed.   It is the affirmative obligation of counsel to

provide a fitting substitute.

     SO ORDERED this UI day of March, 2021.



                                    ________
                                           _________________
                                                          _ ___
                                    ______________________________
                                    CHRISTOP
                                           PHER L. RAY
                                    CHRISTOPHER
                                           STATES ."(*453"5
                                    UNITED STATES."(*453"5&+6%(&
                                                          5& +6
                                    SOUTHERN DISTRICT OF GEORGIA
